                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

STEVEN STAFFORD,                                 )
                                                 )
               Petitioner,                       )
                                                 )
       V.                                        )              No. 4:18-cv-01861-RLW
                                                 )
STANLEY PAYNE,                                   )
                                                 )
               Respondent.                       )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of petitioner Steven Stafford to hold

his 28 U.S.C. § 2254 petition for writ of habeas corpus in abeyance (Docket No. 7), and his

motion to amend by interlineation (Docket No. 8). For the reasons discussed below, petitioner's

motion to hold his petition in abeyance will be denied at this time. Additionally, his motion to

amend by interlineation will be granted.

                                            Discussion

       On October 29, 2018, petitioner filed a petition for writ of habeas corpus pursuant to 28

U.S.C. § 2254. (Docket No. 1). In his petition, he states that he has been convicted of murder in

the first degree, assault in the first degree, and two counts of armed criminal action. On April 12,

2013, he was sentenced to life imprisonment without parole. Petitioner seeks relief on the

grounds that there was insufficient evidence that he committed first degree murder; that the trial

court erred in giving jury instruction number five; and that trial counsel was ineffective in failing

to strike juror number 697.

       On February 27, 2019, petitioner filed a motion for leave to hold the case in abeyance

pending exhaustion of a newly discovered claim. (Docket No. 7). In his motion, petitioner states
that while investigating his case, he learned that a witness for the state had "committed perjury

while on direct and cross-examination." Specifically, petitioner alleges that witness Jevon

Strayhorn testified that he was not engaged in a plea agreement with the federal government,

even though he had a pending deal and received a reduced sentence for his testimony. Petitioner

notes that this claim has not been exhausted, and he requests an opportunity to properly exhaust

in state court. 1

           The United States Supreme Court has stated that a stay and abeyance should only be

available in limited circumstances. Rhines v. Weber, 544 U.S. 269, 277 (2005). In determining

whether a stay should be granted or denied, district courts are guided by three factors: (1)

whether petitioner had good cause for failing to exhaust; (2) whether petitioner's unexhausted

claims were potentially meritorious; and (3) whether petitioner engaged in intentionally dilatory

litigation tactics. See Howard v. Norris, 616 F.3d 799, 801 (8 1h Cir. 2010).

           Here, petitioner acknowledges that this particular claim has not been exhausted in state

court. He does not, however, demonstrate that he had good cause for failing to exhaust.

Petitioner's motion states that he "uncovered" the information about witness Strayhorn while

investigating the case, but he does not indicate when this discovery occurred. For example, he

does not allege that this information was not known during his trial, post-conviction motion, or

appeals. Further, petitioner does not allege that this information could not have been discovered

before this point. Therefore, he has not demonstrated that there was good cause for failing to

exhaust this claim in state court. As such, his motion for a stay and abeyance must be denied at

this time.




1
    There is no indication, at this point, that petitioner has attempted to open a case in state court to exhaust this claim.
                                                               2
       Petitioner has also filed a motion seeking to amend his petition by interlineation. (Docket

No. 8). The motion seeks to add a single word to the petition. Specifically, petitioner states that

the sentence on page five of the petition, which currently reads "There was evidence that

petitioner deliberated and knowingly shot and killed McCully," should actually read "There was

no evidence petitioner deliberated and knowingly shot and killed McCully." Clearly, this was a

mere scrivener's error, in that petitioner was attempting to state a ground for relief, and did not

intend to state an admission. As such, petitioner's motion to amend by interlineation will be

granted, and ground one will be taken to read "There was no evidence petitioner deliberated and

knowingly shot and killed McCully."

       According! y,

       IT IS HEREBY ORDERED that petitioner's motion to hold this case in abeyance

(Docket No. 7) is DENIED without prejudice.

       IT IS FURTHER ORDERED that petitioner's motion to amend by interlineation

(Docket No. 8) is ~ED.•             !YJ ~
       Dated this        day of __L!_J_
                                  ___________, 2019.


                                                  ~~/.J4}k>
                                                 RO IEL.  WHITE
                                                 UNITED STATES DISTRICT JUDGE




                                                 3
